Form ocvp (Revised 05/2017)


                                     United States Bankruptcy Court − District of Kansas
                                                     167 US Courthouse
                                                      401 North Market
                                                     Wichita, KS 67202

Case Number: 20−10196                                             Chapter: 11

In re:
Robert F Robben
4402 S 161st St West
Wichita, KS 67227

                                                                                                    Filed and Entered By
                                                                                                          The Court
   Date Case was Filed
         2/19/20              ORDER TO CORRECT VOLUNTARY PETITION IN BANKRUPTCY                           2/20/20
                                                                                                      David D. Zimmerman
                                                                                                         Clerk of Court
                                                                                                      US Bankruptcy Court


Debtor(s)' voluntary petition is missing the following document(s):
Attorney Disclosure Statement
Chapter 11 Income Form 122B
DeBN Request Form
Declaration re Debtor Schedules
Employee Income Record
Schedule A/B
Schedule C
Schedule D
Schedule E/F
Schedule G
Schedule H
Schedule I
Schedule J
Statement of Financial Affairs
Summary of Assets/Liabilities

The missing document(s) must be filed within fourteen (14) days of the date the case was filed. Document(s) must be
submitted using the latest version of the appropriate forms, available at: www.uscourts.gov.

IT IS ORDERED THAT FAILURE TO TIMELY FILE THE MISSING DOCUMENT(S) MAY RESULT IN
DISMISSAL.


Document 7                                                        s/ Robert E. Nugent
                                                                  Judge, United States Bankruptcy Court




                              Case 20-10196         Doc# 7       Filed 02/20/20      Page 1 of 1
